Citation Nr: 1824638	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, K.J., and L.B. 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a September 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2013, the Veteran filed a claim of entitlement to service connection for generalized anxiety disorder and major depressive disorder; however, the record also includes indications of other psychiatric diagnoses.  Therefore, applying the holding in Clemons to the present case, the claim on appeal has been recharacterized as shown above in order to consider all potential psychiatric disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the September 2016 Board hearing, the Veteran testified that he began treatment with the VA medical facilities in Salt Lake City, Utah and Sheridan, Wyoming almost immediately after his November 1971 medical discharge.  To date, the electronic claims file only contains VA records from June 2013 to September 2015.  As these historical VA records likely contain relevant information regarding the Veteran's mental health immediately after service and during the intervening years, the AOJ must make reasonable attempts to obtain these records on remand.  Additionally, the Board requests that the RO update the Veteran's electronic claims file with all VA treatment records from September 2015 to present.  

Likewise, review of the Veteran's service treatment records indicate that he was hospitalized for inpatient psychiatric treatment during his active duty service (September 1971 to October 1971), yet these records have never been obtained for VA's consideration.  Accordingly, the AOJ must make reasonable attempts to obtain these records on remand. 

Lastly, the need for an updated VA medical opinion is contingent on the above evidentiary development resulting in a change of factual circumstances.  
Only if the historical inpatient psychiatric or VA treatment records identified above contain a clinical diagnosis of a psychiatric disorder, should the electronic claims file be forwarded to the August 2014 VA examiner, or another appropriate mental health professional in the event that he is unavailable, for an addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Salt Lake City Health System and the VA Sheridan Medical Center from 1972 to June 2013 and from September 2015 to present.  Since some of these records may be in paper format, searches should be made of archived or retired records, with the results documented for the electronic claims file. The Veteran should be notified if the records could not be obtained.

2.  ALSO, contact the appropriate Federal records repository and attempt to obtain all treatment records for the Veteran from the William Beaumont Army Hospital/Medical Center at Fort Bliss, in El Paso, Texas, where he was hospitalized for inpatient psychiatric treatment while on active service from September 1971 to October 1971.  If these records have been retired, please request their recall. A copy of any request(s) for these records from the appropriate Federal records repository, and any reply, to include a negative reply, should be included in the electronic claims file, with appropriate notification to the Veteran. 

3.  ONLY IF, the records obtained above contain a clinical diagnosis of a psychiatric disorder during service or in the historical VA records, should the electronic claims file be forwarded to the August 2014 VA examiner, or another appropriate VA mental health professional in the event that he is unavailable, for an addendum medical opinion.  Following review of the electronic claims file, the examiner should answer the following query:

Upon consideration of this new evidence, is it at least as likely as not (50 percent or greater probability) that any of the Veteran's current acquired psychiatric disabilities began in or are otherwise etiologically related to the Veteran's period of active service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  THEN, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




